Citation Nr: 1511047	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-23 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an overpayment of VA disability compensation in the amount of $7,955 was validly created.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to June 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2010 and February 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and the Debt Management Center in St. Paul, Minnesota, which removed the Veteran's former spouse, V.N., from his award effective August 1, 1991, resulting in an overpayment of benefits in the amount of $7,955.  In evaluating this case, the Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In a July 2010 statement, within 180 days of a February 2010 notice of overpayment, the Veteran requested reimbursement of compensation benefits withheld by VA.  In an August 2010 statement, he clarified that he was appealing VA's decision to withhold monthly compensation payments to apply to an overpayment of benefits.  

In April 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for an audit of disability benefits received by the Veteran, and a readjudication of the issue of whether an overpayment of VA disability compensation benefits was validly created.  This was accomplished and the Board finds that the AOJ substantially complied with April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2014 remand, the Board construed the above-referenced July and August 2010 statements as both an appeal of the validity of an overpayment debt, and a timely request for a waiver of such debt.  See 38 U.S.C.A. § 5302(a),(c) (West 2014); 38 C.F.R. § 1.963 (2014). 

The issue of entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $7,955 has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over the issue of waiver of overpayment, and it is referred to the AOJ for adjudication.  Additionally, in an August 2010 statement, the Veteran requested the addition of his current spouse, D.N., as a dependent to his award.  These matters are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).






FINDINGS OF FACT

1. July 1991 was the last month that VA had notice that the Veteran had dependents, to include by marriage to V.N.

2. In August 2010, the Veteran reported to VA the he and V.N. were divorced in August 1991.

3. By decision of January 2010, the RO informed the Veteran of the termination of benefits on behalf of V.N. effective August 1, 1991. 

4. The RO terminated benefits on behalf of V.N. on January 31, 2010, effective August 1, 1991.

5. Notice of the Veteran's divorce from V.N. was first received at the RO in August 2010.

6. The Veteran improperly received monthly payments during the period from August 1, 1991 to January 31, 2010 on behalf of V.N. as a dependent spouse; these payments amounted to $7,955.


CONCLUSION OF LAW

The overpayment of disability benefits in the amount of $7,955 due to the removal of former spouse V.N. as a dependent, effective August 1, 1991, was validly created.  38 U.S.C.A. §§ 5107, 5112, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.501 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  As discussed below, the pertinent facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates for discontinuance of compensation to or for a veteran in the event of divorce or annulment.  Because the appeal must be denied because of a lack of legal entitlement, further discussion of VA's notice and assistance obligations is moot.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Validity of Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.911 (2014).  An overpayment may arise from virtually any benefits program administered pursuant to VA law.  In order for the Board to determine that the overpayment was not properly created, it must be established that the beneficiary was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the erroneous payment of benefits.  Sole administrative error connotes that the beneficiary neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the beneficiary's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. 
§ 3.500(b)(2) (2014); Jordan v. Brown, 10 Vet. App. 171 (1997).

The Veteran contends that the overpayment in the amount of $7,955, which is based on failure to timely notify VA of divorce from V.N., is not valid.  In August 2010 and September 2011 statements, the Veteran contends that his address had changed, that he was receiving Defense Finance and Accounting Services (DFAS) statements at his current address, and that he did not know that VA had attempted to contact him to verify dependent status.  He also contends that an adjustment to the overpayment amount should be made because he remarried in June 1997.

The basic facts are not in dispute in this case.  Service connection for degenerative changes of the lumbar spine and residuals of hand surgery was granted in March 1991.  In April 1991, VA notified the Veteran in writing of the award, and specifically notified him in writing that, "[i]ncluded are additional benefits for your spouse.  You must notify us immediately if there is any change in the number or status of your dependents.  Failure to promptly to promptly notify the VA of a dependency change will result in the creation of an overpayment in your account."  Thus, the Veteran in this case was notified from the outset that he was receiving an additional award for his spouse (V.N.), that he must report any changes in number or status of dependents to the RO, that it was his responsibility alone to do so, that failure to do so would result in an overpayment, and that he would be directly responsible for the results of any failure to notify the RO of change in number or status of dependents.  From this notice sent in April 1991, the Veteran should have understood that the burden was on him to promptly provide information about divorce from V.N., which is both a change of number and status of this dependent, to the RO. 

The Veteran belatedly reported to VA - 19 years later in August 2010 - that his marriage to V.N. had been terminated by divorce in August 1991, and did so only after VA reduced his benefits; however, the Veteran did not provide a specific date of divorce or a divorce certificate, and still has not done so.  See August 2010 statement attached to notice of disagreement (NOD). As indicated above, the Veteran was on notice since the initial notice of award in 1991 that he was responsible for reporting change in status of dependent V.N.  In April 1999, VA sent the Veteran VA Form 21-0538 requesting verification of dependents which was returned as undeliverable in May 1999.  In September 2009, VA sent correspondence to the Veteran proposing to reduce his disability benefits based on the non-return of VA Form 21-0538, and included VA Form 21-686c.  The September 2009 VA mailing was returned as undeliverable in October 2009.  A January 2010 VA letter informed the Veteran that VA implemented the reduction of VA benefits proposed in the September 2009 VA letter.  Again, the January 2010 letter was returned as undeliverable.  

In July 2010, VA received the Veteran's change of address on VA Form 20-572 on which the Veteran reported that disability payments were stopped four months earlier and requested to be reimbursed for all payments due.  An August 2010 VA letter informed the Veteran that to correct the overpayment the Veteran needed to complete and return a dependency verification form.  In August 2010, VA received the Veteran's NOD, which also included a statement by the Veteran explaining that his marriage to V.N. was terminated by divorce in August 1991 and that he married his current spouse, D.N., in June 1997.  Therefore, the Veteran first notified VA of his divorce from V.N. in August 2010, notably 19 years after the divorce reportedly occurred.  To date, the Veteran has not provide a specific date of divorce from V.N., nor did he complete a dependent verification form.  

The amount of the debt in the amount of $7,955 represents payments for the Veteran's former spouse, V.N., from the date of their divorce in August 1991 to January 2010.  See October 2014 debt audit.  In this case, there is no dispute that the Veteran did not notify the RO of his divorce from V.N. until August 2010, approximately 19 years after the divorce took place.  The Veteran has not suggested that he notified the RO of divorce from V.N. any earlier than August 2010.

The Veteran also does not dispute the specific monthly amounts used in calculating the overpayment.  The RO provided a detailed accounting of payments made to the Veteran on behalf of V.N., from August 1, 1991 until payments to the Veteran based on V.N. as the dependent spouse were stopped on January 31, 2010.  These amounts were reported to the Veteran in an attachment to the November 2014 supplemental statement of the case (SSOC).  It is the sum of these amounts, comprising some 222 months of payments on behalf of V.N., that accounts for the overpayment of $7,955.  The Veteran did not dispute the amounts or dates listed in the October 2014 audit attached to the November 2014 SSOC. 

While the Veteran contends that his address had changed and that he was receiving DFAS statements at his current residence and did not know that VA had attempted to contact him, the Veteran had a duty to notify VA upon his divorce from V.N. in 1991 as per the notice he received in April 1991 as outlined above.  This duty is not shifted to VA by the Veteran's own actions of changing addresses and not informing VA of the new addresses.  VA is only required to notify a veteran "at his or her latest address of record" of reduction action based on dependency status change prior to a reduction action.  38 C.F.R. § 3.105(h).  

It is also the Veteran's contention that the payments on behalf of V.N. and his subsequent spouse, D.N., should be considered together, and that an adjustment to the overpayment total should be based on change in spousal status in June 1997 when he married D.N.; however, the question of effective date of the addition of D.N. as a dependent is not before the Board on appeal.  Each spouse is treated separately under VA law and regulation.  The Veteran had a duty to notify VA of the termination of his marriage to V.N. that is separate and distinct from the addition of D.N. as a dependent.  It is only the benefits paid on behalf of V.N. that are considered in this decision as to the validity of the creation of the overpayment.  Accordingly, there is no dispute as to the amount calculated as payments for V.N.  The Veteran's contention that an adjustment to the overpayment amount should be made because he remarried in June 1997 does not pertain to the creation of the debt, but is a contention potentially applicable to the separate issue of waiver of the overpayment debt.

The applicable regulation provides that the effective date of discontinuance of pension or compensation to or for a veteran in the event of divorce or annulment on or after October 1, 1982 will be the last day of the month in which divorce or annulment occurred.  See 38 C.F.R. § 3.501.  While the Veteran reported that his divorce from V.N. took place in August 1991, he did not provide a date of divorce or a certificate thereof.  According to VA records, July 1991 was the last month that VA had notice that the Veteran had dependents.  See September 2009 VA letter.  Accordingly, the appropriate effective date for the termination of benefits on behalf of V.N. is August 1, 1991.  This is the date applied by the RO in this case.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as this is a case where the law and not the evidence is dispositive, as the facts are not in dispute, the doctrine of reasonable doubt is not applicable, and the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.


ORDER

An overpayment of VA disability compensation in the amount of $7,955 having been validly created, the appeal is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


